Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13, 16, 22, 23 and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent No. 8,143,690) of record, in view of Bobde (U.S. Patent Pub. No. 2010/0244090) record, in view of Okabe (JP H0258372, machine-translated English text provided) for document support,
	Regarding Claim 1
	FIGS. 1 and 4B of Park disclose an integrated circuit device, comprising: a semiconductor body (210) having a front side and a back side; a protected circuit (10); and an ESD protection device (2000) comprising a first PN diode (52) comprising a first PN junction, a first terminal (240a) coupled to metal (20) on the front side; a second PN diode (62) comprising a second PN junction, a third terminal (240b) coupled to metal (20) on the front side; wherein the ESD protection device provides ESD protection for the protected circuit [0010]; the first PN junction is formed by an interface between a P-doped region (220a) of the semiconductor body and an N-doped region (210a) of the semiconductor body.
Park fails to disclose “a second terminal coupled to metal on the back side”; “a fourth terminal coupled to metal on the back side” “a back metal structure formed on the back side”; “the first PN diode is a pull-up diode; and the second PN diode is a pull-down diode”.
	FIG. 2C of Bobde discloses a similar integrated circuit device, comprising: a first PN diode (130-2) comprising a first PN junction, a first terminal (140) coupled to metal (170-2) on the front side and a second terminal (105) coupled to metal (170-3) on the back side, wherein the first PN diode is a pull-up diode (element connected to power source side, Okabe provides documentary evidence). FIG. 2A of Bobde discloses a similar integrated circuit device, comprising: a second PN diode (130-2) comprising a second PN junction, a second terminal (140) coupled to metal (170-2) on the front side and a second terminal (105) coupled to metal (170-3) on the back side, wherein the second PN diode is a pull-down diode (element connected to ground, Okabe provides documentary evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Bobde, such that the metal connecting the I/O terminal is on the front side, and the metals connecting the VDD terminal and the VSS terminal are on the back side as shown in modified FIG. 4B of Park below. The ordinary artisan would have been motivated to modify Park in the above manner for purpose of improving circuit configuration (Para. 2 of Bobde).
	
    PNG
    media_image1.png
    521
    449
    media_image1.png
    Greyscale
	
	Regarding Claim 2
	FIG. 2A of Bobde discloses the first terminal (140) and the second terminal (105) each have high dopant concentrations [0024-0025]. It would have been obvious to one of ordinary skill in the art to dope the first contact and the second contact such that the concentrations of these areas are 1019/cm3 or greater to reduce contact resistance.

	Regarding Claim 13
	FIGS. 1 and 4B of Park disclose an integrated circuit device, comprising: a first metal interconnect (C1b) on a first face of a semiconductor body (210) and a second metal interconnect (C1a); a Vss rail (40) and a VDD rail (30) configured to power a circuit, an I/O terminal (20) for the circuit; an ESD protection device (2000A) for the circuit, comprising: a first PN diode (52) and a second PN diode (62) formed in the semiconductor body; wherein the first PN diode is coupled to the I/O terminal through a first I/O terminal (230a) coupling and coupled to the VDD rail through a VDD rail coupling (250a); the second PN diode is coupled to the I/O terminal through a second I/O terminal coupling (230b) and coupled to the Vss rail through a Vss rail coupling (250b); the first metal interconnect and the second metal interconnect each provide one and only one of the first I/O terminal coupling and the VDD rail coupling; and the first metal interconnect and the second metal interconnect each provide one and only one of the second I/O terminal coupling and the Vss rail coupling; the first metal interconnect and the second metal interconnect each provide one and only one of the first I/O terminal coupling and the VDD rail coupling; and the first metal interconnect and the second metal interconnect each provide one and only one of the second I/O terminal coupling and the Vss rail coupling. 
Park fails to disclose the second metal interconnect on a second face of a semiconductor body opposite to the first face.
	FIG. 2A of Bobde discloses a similar integrated circuit device, comprising: a semiconductor body (110) having a first face and a second face opposite to the first face, wherein a first metal interconnect (170-2) formed on the first face, a second metal interconnect (170-3) formed on the second face opposite to the first face.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Bobde, such that the metal connecting the I/O terminal is on the front side, and the metals connecting the VDD terminal and the VSS terminal are on the back side as shown in modified FIG. 4B of Park above. The ordinary artisan would have been motivated to modify Park in the above manner for purpose of improving circuit configuration (Para. 2 of Bobde).

	Regarding Claim 16
	FIG. 4B of Park discloses a method of manufacturing an integrated circuit device, the method comprising: forming a protected circuit and an ESD protection device  in a semiconductor substrate (210), having a front side and a back side, wherein forming the ESD protection device comprises: forming a first PN diode (62) and a second PN diode (52) in the semiconductor substrate; forming a first metal interconnect (C2b) and a second metal interconnect (C1b) on one of the front side and the back side, wherein the first metal interconnect couples a P-terminal (250b) of the first PN diode to a Vss rail (40) and the second metal interconnect couples an N-terminal (250a) of the second PN diode to a VDD rail (30); and forming a third metal interconnect (C2a) and a fourth metal interconnect (C1a) on one of the front side and the back side, wherein the third metal interconnect couples an N-terminal (240b) of the first PN diode to an I/O contact pad (20) and the fourth metal interconnect couples an P-terminal (240a) of the second PN diode to the I/O contact pad; wherein the ESD protection device provides ESD protection for the protected circuit (Col 5, Lines 43-51).
 	Park fails to disclose “forming a third metal interconnect and a fourth metal interconnect on the other of the front side and the back side”.
	FIG. 2A of Bobde discloses a similar method of manufacturing an integrated circuit device, comprising: forming a third metal interconnect (170-2) coupled to I/O on the side opposite to GND. Furthermore, FIG. 2C of Bobde discloses forming a fourth metal interconnect (170-2) coupled to I/O on the side opposite to VCC.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Park, as taught by Bobde, such that the metal connecting the I/O terminal is on the front side, and the metals connecting the VDD terminal and the VSS terminal are on the back side as shown in modified FIG. 4B of Park above. The ordinary artisan would have been motivated to modify Park in the above manner for purpose of improving circuit configuration (Para. 2 of Bobde).
	
	Regarding Claim 22
	FIG. 4B of Park discloses the first PN diode (52) is a P+/N-well diode.

	Regarding Claim 23
	FIG. 4B of Park discloses the first PN diode (62) is a N+/P-well diode.
	
	Regarding Claim 25
	FIG. 4B of Park discloses the first PN diode (52) and the second PN diode (62) clamp the I/O terminal to a voltage range determined by a voltage of the VDD rail and a voltage of the Vss rail.

	Regarding Claim 26
	FIG. 4B of Park discloses the metal structure connecting the VDD rail and the VSS rail comprises a plurality of wires in a plurality of metallization layers. FIGS. 2A and 2C of Bobde disclose the VDD rail and the VSS rail are back metal structure, and the I/O metal is on the front side. Thus, Park as modified by Bobde discloses the metal on the back side comprises a plurality of wires in a plurality of metallization layers.

	Regarding Claim 27
	FIGS. 2A and 2C of Bobde disclose the metal on the front side is directly opposite the back metal structure across the semiconductor body.

Claims 4, 5, 7, 8, 14, 15, 17 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Park and Bobde, in view of Wang (U.S. Patent Pub. No. 2013/0009253) of record. 
	Regarding Claim 4
	Park as modified by Bobde discloses Claim 1. 
Park as modified by Bobde fails to disclose “the first PN junction extends underneath and terminates underneath a spacer associated with a gate structure formed on the front side”.
	FIG. 3 of Wang discloses a similar integrated circuit device, wherein the first PN junction (344) extends underneath and terminates underneath a spacer associated with a gate structure (332) formed on the front side. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Wang. The ordinary artisan would have been motivated to modify Park in the above manner for purpose of improving device performance (Para. 23 of Wang).
	
	Regarding Claim 5
	FIG. 3 of Wang discloses the PN diode further comprises a second PN junction (344); and the first PN junction and the second PN junction are symmetrically disposed on opposite sides of the gate structure.

	Regarding Claim 7
	FIG. 3 of Wang discloses the second terminal is provided by a heavily doped region of the semiconductor body (302) that is horizontally aligned with an edge of a gate structure (332) formed on the front side; and the heavily doped region has a dopant concentrations of 1019/cm3 or greater [0024].
	
	Regarding Claim 8
	FIG. 3 of Wang discloses the first PN diode comprises two heavily doped regions (340, 342) of the semiconductor body (302) on opposite sides of a gate structure (332) that is formed on the semiconductor body; the two heavily doped regions have a same doping type; and the heavily doped regions are regions have a dopant concentration of 1019/cm3 or greater [0031].

	Regarding Claim 14
	FIG. 3 of Wang discloses the heavily P-doped region and the heavily N-doped region has a dopant concentration of 1019/cm3 or greater [0024, 0031]. 
	
	Regarding Claim 15
	FIG. 3 of Wang discloses the first PN diode comprises a first PN junction (344) that extends underneath and terminates underneath a spacer associated with a first gate structure, and the second PN diode comprises a second PN junction (344) that extends underneath and terminates underneath a spacer associated with a second gate structure.
	
	Regarding Claim 17
	Wang discloses thinning the semiconductor substrate after forming the first PN diode and before forming the second metal interconnect [0034].
	
	Regarding Claim 19
	Wang discloses a gate structure on the front side provides a mask for the implanting of the dopants into the semiconductor substrate [0028]. FIG. 4B of Park discloses the dopants form the P-terminal or the N-terminal of the first PN diode.

	Regarding Claim 20
	Wang discloses the implanting of the dopants comprises irradiating the front side with a high energy implant and results in a well that is proximate the back side [0026].

	Regarding Claim 21
	FIG. 3 of Wang discloses the first PN diode is a gate-aligned diode.

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Park and Bobde, in view of Bertin (U.S. Patent Pub. No. 2014/0268444). 
	Regarding Claim 28
	Park as modified by Bobde discloses Claim 13. 
Park as modified by Bobde fails to explicitly disclose “the ESD protection device and the circuit are on one chip”.
	FIG. 1 of Bertin discloses a similar integrated circuit device, wherein the ESD protection device (130) and the circuit (140) are on one chip (110). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Bertin. The ordinary artisan would have been motivated to modify Park in the above manner for purpose of integration (Para. 338 of Bertin).
	
Response to Arguments
Applicant’s arguments with respect to Claims 1, 13 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant’s arguments with respect to Bobde are not persuasive. Although [0025] of Bobde allows a VCC pad on the front side, this is only an option. FIG. 4B of Park shows diode 52 is formed by pn junction between 210a and 220a. One of ordinary skill in the art would recognize from FIG. 2C of Bobde to modify Park by moving 250a and VDD to the back side to improve circuit configuration (Para. 2 of Bobde). Similarly, although [0028] of Bobde allows a VCC pad on the front side, this is only an option. FIG. 4B of Park shows diode 62 is formed by pn junction between 210b and 220b. One of ordinary skill in the art would recognize from FIG. 2A of Bobde to modify Park by moving 250b and VSS to the back side to improve circuit configuration (Para. 2 of Bobde). FIG. 1 of Park shows the cathode of diode 52 connects to VDD and the anode of 52 connects to I/O, the cathode of diode 62 connects to I/O and the anode of 62 connects to VSS. One of ordinary skill in the art would not modify Park by placing VDD and VSS on opposite sides. The modification from Bobde would not render the device of Park inoperable or unsuited for its intended purpose (see MPEP 2143.01). Applicant’s arguments with respect to FIGS. 1C and 1D of Bobde are not relevant, because the figures are not used for the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892